                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

              Plaintiff,
                                                   Case No. 05-cr-98-pp
      v.

FRED D. HOWARD,

            Defendant.
______________________________________________________________________________

        ORDER DENYING DEFENDANT’S MOTION UNDER 18 U.S.C.
         §3582(c)(1)(A)(i) TO MODIFY HIS SENTENCE (DKT. NO. 42)
______________________________________________________________________________

      On June 13, 2005, the defendant pled guilty to an indictment charging

him with conspiring with Eric Monroe and others to possess with intent to

distribute cocaine. Dkt. No. 18. At the sentencing on May 17, 2006, Judge

Charles N. Clevert, Jr. sentenced the defendant to serve 360 months in

custody. Dkt. Nos. 33, 34. On July 20, 2015, this court reduced the sentence

to 292 months based on the U.S. Sentencing Commission’s reduction of the

guideline range for his offense of conviction. Dkt. No. 39.

      On June 29, 2020, the court received the defendant’s motion to modify

his sentence under 18 U.S.C. §3582(c)(1)(A)(i). Dkt. No. 42. He asks the court

to release him to home confinement until his September 25, 2026 release date.

Id. at 1. The plaintiff explains that he is at the minimum-security satellite

camp at Estill, South Carolina and says that the prison is “in a dire state of

emergency that has placed [him] in grave danger.” Id. at 5. He describes the

prison as having poor air conditions and ventilation, which causes the inmates
                                         1

           Case 2:05-cr-00098-PP Filed 08/18/20 Page 1 of 14 Document 54
to need to use fans. Id. at 5-6. He asserts that “[s]ome prisons tell the inmates

that they are not allowed to use fans as this can cause the spread of the

Coronavirus thus causing the inmates to suffer the heat all while being

confined 24/7 to their dorms and not allowed outside.” Id. at 6.

      The plaintiff contends that the prison is not giving inmates cleaning

products, “causing the inmates to use sanitizer they obtain on their own and

against the rules to be poured across their tee shirts to clean their rooms.” Id.

He says that once a week, prison staff use bleach to mop the hallways, but that

there are no supplies provided for inmates in their living quarters. Id. He

asserts that the corrections officers “rotate between the two prisons 1 carrying

germs from one to the other with no regard for wearing any face covering

unless during the day shift when supervisors are present.” Id. He says that

there are four inmates per 6’ by 10’ cube, sleeping eighteen inches apart and

making social distancing impossible. Id.

      The plaintiff references a lawsuit filed by the ACLU, claiming that prisons

are “shorting the numbers of inmates who have contracted the virus.” Id. He

does not explain which lawsuit—the ACLU has sued on behalf of inmates at

Oakdale Federal Detention Centers in Louisiana, at FCI Elkton in Elkton, Ohio

and at the Butner, North Carolina prison complex, possibly others. He

describes an incident where an inmate collapsed and a guard sprayed the

inmate with mist to disinfect him, but does not say if this occurred at Estill or



1
 Presumably the minimum security camp and a medium-security facility, also
located in Estill.
                                        2

        Case 2:05-cr-00098-PP Filed 08/18/20 Page 2 of 14 Document 54
if he read or heard about this occurrence at another facility. Id. He alleges that

the Bureau of Prisons’ reports about the numbers of infected inmates at

various facilities are “severely false,” and that the BOP is covering up “false

recordings.” Id. at 7. He asserts that “[s]everal inmates throughout the system”

have reported that the cleaning solutions given to inmates are nine parts water

to one part cleaner, and that “[m]ost” inmates get four ounces every two weeks

in a cup to clean their cells—again, it is not clear whether the plaintiff is

relating facts occurring at Estill, or stories that he has read from other

institutions. Id. He alleges that inmates are supposed to be wearing masks “yet

the prison system does not have a sufficient amount to give leaving many

prisoners unprotected.” Id. at 8. Whether he makes this allegation regarding

Estill or as a general matter as to the BOP is not clear.

      The plaintiff asserts that he sought compassionate relief from the warden

at Estill “well over 30 days prior to this filing.” Id. at 14. He says that the

warden “handed over the authority of who is released to his Unit Team

members.” Id. The motion does not indicate whether the plaintiff received a

response to his request.

      The plaintiff alleges that he “suffers from severe fear of contracting the

virus.” Id. at 18. He says that his mother suffers from Type 2 diabetes,

hypertension, a bulging disk in her back, neuropathy, arthritis and carpal

tunnel syndrome in both hands. Id. Finally, the plaintiff asserts that he has

signed up for classes while in custody, has learned skills he could use to get a




                                          3

        Case 2:05-cr-00098-PP Filed 08/18/20 Page 3 of 14 Document 54
job, has a means of transportation upon release and can live with his mother,

who will turn him in to authorities if he violates the law. Id. at 19-23.

      The court asked Federal Defender Services to review the motion to

determine whether it might file something on the defendant’s behalf. Dkt. No.

45. Federal Defender Services responded that due to the demands on its time,

it could not file anything for the defendant, but emphasized that it was not

taking a position on whether the court should grant the defendant’s motion.

Dkt. No. 46.

      The court also asked probation and the government to weigh in on the

defendant’s motion. Dkt. No. 47. Probation reports that as of July 9, 2020,

there were no confirmed cases of COVID-19 among inmates at Estill, and six

confirmed cases among staff. Dkt. No. 48 at 1. See also BOP COVID-19 map,

available at https://www.bop.gov/coronavirus (last checked August 17, 2020),

showing no confirmed cases among inmates and ten confirmed cases among

staff. Probation reports that BOP medical records show that the plaintiff has no

known medical conditions and that he has not been treated for any medical

conditions, though he did receive daily temperature checks for the week of July

2 through July 7, 2020. Id. at 2. BOP records also show that since 2007, the

defendant has had five disciplinary violations—fighting with another person,

possession of unauthorized items (twice), being in an unauthorized area and

possessing a hazardous tool. Id. The BOP confirms that the plaintiff has

participated in thirty-three educational classes or programs, including a seven-

month housekeeping apprenticeship. Id. He will be eligible for home detention


                                         4

        Case 2:05-cr-00098-PP Filed 08/18/20 Page 4 of 14 Document 54
on March 25, 2026 and, assuming he earns good-time credit, for release on

September 25, 2026, with a full-term expiration date of February 15, 2020. Id.

      The government reports that the defendant’s case manager at Estill

confirmed that he had asked to be released to home confinement, and that the

request was denied on June 24, 2020. Dkt. No. 49 at 4. The government

asserts that the defendant has exhausted his administrative remedies as

required by the CARES Act. Id.

      The government asserts that the place where the defendant proposes to

live after his release—Gallion, Alabama in Hale County—has had 319

confirmed cases and twenty-one deaths, a high death-to-infection rate

compared to Estill, with no deaths and only ten cases among staff. Id. at 9. It

posits that the defendant likely is safer where he is than where he proposes to

live upon release. Id.

      The government also maintains that the plaintiff has not demonstrated

any extraordinary and compelling reasons for his release. Id. at 10. It notes

that the defendant’s motion did not allege that he suffered from any medical

conditions, and that the BOP classifies him among the healthiest inmates. Id.

at 11. Rather, the government points out, the defendant asserts that his mother

suffers from various health issues. Id. The government notes that the

defendant has not asserted that there is no one to help or care for his mother,

and in fact that he proposes that she act as a kind of third-party custodian for

him. Id. at 11-12.




                                        5

        Case 2:05-cr-00098-PP Filed 08/18/20 Page 5 of 14 Document 54
       Finally, the government argues that the defendant was convicted of a

serious drug offense, involving his admission to bringing between 300 and 500

kilograms of cocaine to Milwaukee during a two-year period. Id. at 13. The

government advises the court that the defendant was a leader or organizer of

the conspiracy for which he was convicted, and that he recruited and directed

others to help him distribute cocaine. Id. A search of his residence produced a

money counter, a kilogram of cocaine, thirty pounds of marijuana and drug

trafficking paraphernalia. Id. He trafficked drugs in both Wisconsin and

Michigan. Id. at 13-14. The government recounts how the defendant was

released on bond pending sentencing, then was arrested for failure to stay in

contact with his probation officer; he was arrested in a house in the Eastern

District of Michigan that contained guns and drugs, and he tried to jump out

the window to evade capture. Id.

      The court allowed the defendant to file a reply brief. Dkt. No. 52. In the

reply, the defendant says that his mother does not live in Hale County,

Alabama, but in Marengo County, Alabama, a rural area with no cases on her

road. 2 Dkt. No. 53 at 1. He asserts that he, himself, is at higher risk for severe

illness if he contracts the virus because he has a body mass index of 32.7, is

African American and is a man. Id. at 4. He disagrees with the government that

his mother’s health does not justify release, and he says that while his sister


2
 Marengo and Hale counties share a border, with Hale being directly north of
Marengo. https://geology.com/county-map/alabama.shtml. While the
Alabama Tourism Department indicates that Gallion is in Hale County,
https://alabama.travel/places-to-go/cities-and-towns/gallion, it may be that
Gallion straddles the two counties.
                                         6

        Case 2:05-cr-00098-PP Filed 08/18/20 Page 6 of 14 Document 54
has been caring for his mother, his sister is moving to be closer to her job. Id.

at 5-6. He says this will leave his mother with no one to care for her, and with

no financial support. Id. at 6. As to the government’s assertion that his crimes

were very serious and that he is a danger to the community, the defendant

agrees that his crimes were serious and says he is sorry. Id. at 6-7. He says he

has learned a lot during his time in the prison system and has worked hard to

rehabilitate himself, and he asserts that it is not fair to judge him by his past

without considering all the hard work he has put in. Id. at 7. He says that

despite the presence of drugs and alcohol in prison, he has stayed clean and he

says his PATTERN risk assessment is low. Id. He vehemently disputes the

government’s assertion that anyone in his family, or among his friends, in

Alabama has a criminal record or has been involved in criminal activity. Id. at

9-10.

        While the caption of the defendant’s motion cites 18 U.S.C.

§3582(c)(1)(A)(i), which is the compassionate release provision of §3582, the

specific relief the defendant requests at the beginning and end of his motion is

for the court to modify his sentence to release him to home confinement. Dkt.

No. 42 at 1, 23. The court does not have the authority grant that relief. Section

12003 of the CARES Act is the section that applies to the Bureau of Prisons.

Section 12003(b)(1)(2) reads:

        HOME      CONFINEMENT        AUTHORITY.—During        the  covered
        emergency period, if the Attorney General finds that emergency
        conditions will materially affect the functioning of the Bureau [of
        Prisons], the Director of the Bureau may lengthen the maximum
        amount of time for which the Director is authorized to place a
        prisoner in home confinement under the first sentence of section
                                         7

          Case 2:05-cr-00098-PP Filed 08/18/20 Page 7 of 14 Document 54
      3624(c)(2) of title 18, United States Code, as the Director deems
      appropriate.

CARES Act, Pub. L. 116-136, §12003(b)(1)(2) (emphasis added). “The BOP has

the authority to place someone on home confinement, and to decide when to do

so.” United States v. Menzie, No. 11-cr-63-pp, 2020 WL 1991577, at *3 (E.D.

Wis. Apr. 27, 2020) (citing 18 U.S.C. §3624(c)). The court does not have the

authority to order the BOP to release someone to home confinement, or to

“modify” someone’s sentence to home confinement.

      To the extent that the defendant is asking the court to reduce his

sentence under the compassionate release provision of the First Step Act, he

has not demonstrated that he is entitled to that relief. Generally, a court may

not modify a term of imprisonment once it has been imposed. 18 U.S.C.

§3582(c). The compassionate release provision of the First Step Act makes an

exception to that rule in certain narrow circumstances. It says:

      (A) the court, upon motion of the Director of the Bureau of Prisons,
      or upon motion of the defendant after the defendant has fully
      exhausted all administrative rights to appeal a failure of the Bureau
      of Prisons to bring a motion on the defendant’s behalf or the lapse
      of 30 days from the receipt of such request by the warden of the
      defendant’s facility, whichever is earlier, may reduce the term of
      imprisonment (and may impose a term of probation or supervised
      release with or without conditions that does not exceed the unserved
      portion of the original term of imprisonment), after considering the
      factors set forth in section 3553(a) to the extent that they are
      applicable, if it finds that—

      (i) extraordinary and compelling reasons warrant such a reduction;
      or

      (ii) the defendant is at least 70 years of age, has served at least 30
      years in prison, pursuant to a sentence imposed under section
      3559(c), for the offense or offenses for which the defendant is
      currently imprisoned, and a determination has been made by the
                                        8

        Case 2:05-cr-00098-PP Filed 08/18/20 Page 8 of 14 Document 54
      Director of the Bureau of Prisons that the defendant is not a danger
      to the safety of any other person or the community, as provided
      under section 3142(b);

      And that such a reduction is consistent with applicable policy
      statements issued by the Sentencing Commission; . . . .

      The first part of the statute—section (c)(1)(A)—says that the Director of

the Bureau of Prisons may make a motion to the court, asking for a

compassionate release sentence reduction. The BOP has not done that here.

      In the alternative, the statute says that the defendant may make a

motion to the court after he has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf.” It is not clear whether the defendant asked the warden at Estill for

compassionate release under §3582—he may have asked only to be released to

home confinement. Even if he did seek compassionate release from the warden

at Estill, it does not appear that he sought to appeal the warden’s decision

through the BOP administrative remedies process.

      Even if, as the government says, the defendant has exhausted his

administrative remedies, the court will not grant him a compassionate release

sentence reduction. Section 3852(c)(1)(A)(ii) doesn’t apply to the defendant; he

is not at least seventy years old (he is forty-five) and the BOP has not

determined that he is not a danger to the community. So the only basis for the

court to grant his motion would be §3582(c)(1)(A)(i)—if there were

“extraordinary and compelling reasons” that warranted a sentence reduction.

The application note to U.S.S.G. §1B1.13 defines “extraordinary and

compelling” reasons:
                                         9

        Case 2:05-cr-00098-PP Filed 08/18/20 Page 9 of 14 Document 54
     (A)   Medical Condition of the Defendant.—

            (i)  The defendant is suffering from a terminal illness (i.e.,
     a serious and advanced illness with an end of life trajectory). A
     specific prognosis of life expectancy (i.e., a probability of death
     within a specific time period) is not required. Examples included
     metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS),
     end-stage organ disease, and advanced dementia.

           (ii)   The defendant is—

                  (I)   suffering from a serious physical or medical
     condition,
                (II)    suffering from a serious functional or cognitive
     impairment, or

                 (III) experiencing deteriorating physical or mental
     health because of the aging process,

     That substantially diminishes the ability of the defendant to provide
     selfcare within the environment of a correctional facility and from
     which he or she is not expected to recover.

     (B)     Age of the Defendant.—The defendant (i) is at least 65 years
     old; (ii) is experiencing a serious deterioration in physical or mental
     health because of the aging process; and (iii) has served at least 10
     years or 75% of his or her term of imprisonment, whichever is less.

     (C)   Family Circumstances.—

           (i)   The death or incapacitation of the caregiver of the
     defendant’s minor child or minor children.

            (ii)  The incapacitation of the defendant’s spouse or
     registered partner when the defendant would be the only available
     caregiver for the spouse or registered partner.

     (D)    Other Reasons.—As determined by the Director of the
     Bureau of Prisons, there exists in the defendant’s case an
     extraordinary and compelling reason other than, or in combination
     with, the reasons described in subdivisions (A) through (C).

     The defendant does not fall into category (A). His motion does not allege

that he suffers from any medical condition. In the August 2005 presentence


                                       10

       Case 2:05-cr-00098-PP Filed 08/18/20 Page 10 of 14 Document 54
report, the defendant reported having no known health problems and taking no

medications. 3 Dkt. No. 48-1 at ¶53. The BOP reports that he has no health

problems and is not being treated for any medical conditions. The plaintiff

asserts that he is at a higher risk because he has a BMI of 32.7. It is true that

the CDC indicates that individuals with a body mass index of thirty or more are

at increased risk of severe illness if they contract COVID-19.

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

with-medical-conditions/.html#obesity. It also is true that the CDC reports

that Black or African American, Non-Hispanic people are 2.6 times more likely

to contract the virus and 4.7 times more likely to be hospitalized if they become

ill. https://www.cdc.gov/coronavirus/2019-ncov/covid-data/investigations-

discovery/hospitalization-death-by-race-ethnicity.html. But the defendant is

healthy (despite being overweight), and no inmates at his facility are infected.

      The defendant doesn’t fall into category (B)—as noted, he is forty-five

years old with no serious health issues. He does not fall into category (C)—he

has not alleged that a caregiver for his children has passed away or is

incapacitated, nor has he alleged that his spouse (the court is not aware of the

defendant being married) or registered partner is incapacitated and he is the

only person available to care for that spouse or partner. So the court must

analyze whether there are some other extraordinary or compelling




3
 The defendant apparently has been shot twice and was once in a car accident.
Dkt. No. 48-1 at ¶53.
                                        11

       Case 2:05-cr-00098-PP Filed 08/18/20 Page 11 of 14 Document 54
circumstances in this defendant’s particular case that warrant the

compassionate release reduction. There are not.

      The defendant is healthy. While the defendant’s weight and race place

him at higher risk for severe illness if he becomes infected, he is in a facility

that has had no confirmed cases of COVID-19 among inmates (in contrast to

facilities like FCI Elkton, Ohio, which has had hundreds). He is worried about

his mother. The court can understand that. But that is not an “extraordinary

or compelling” circumstance. Many inmates are worried about their loved ones

even when there isn’t a worldwide pandemic. Many are even more worried now,

given the vulnerability of older people and people with underlying health

conditions. If being worried about loved ones because of the virus were enough

to justify compassionate release, most of the jails and prisons in the country

would be empty.

      Since the beginning of the COVID-19 crisis in mid-March, this court has

received many compassionate release motions. Some have been from inmates

who are in facilities with hundreds of confirmed cases of COVID-19. Some are

from inmates who have seen fellow inmates die of the virus. Some are from

inmates with high blood pressure, diabetes, mental health issues. At least one

was from an inmate who had been infected with the virus. The court denied

many of those motions, because the defendants did not demonstrate

“extraordinary and compelling” circumstances. The defendant in this case is

better off than many of those defendants.




                                         12

        Case 2:05-cr-00098-PP Filed 08/18/20 Page 12 of 14 Document 54
      The government also is correct that the defendant was convicted of a

serious offense and wasn’t deterred by being on bond for that offense. He

apparently has had violations while in custody. The defendant responds that

people change, and that he has done a lot to rehabilitate himself in the years

he has been in prison. The court commends the defendant for using his time in

prison wisely. And the court agrees with the defendant to an extent—

concluding that because a person was a danger to the community fifteen years

ago, he must still be a danger today is not necessarily fair. But the statute does

require the court to consider the facts in 18 U.S.C. §3553(a) when deciding a

motion for compassionate release, and one of those factors is “the nature and

circumstances of the offense.” 18 U.S.C. §3553(a)(1). It is proper for the

government to point out that the nature and circumstances of the offense of

which the defendant was convicted were very serious, even in comparison to

other drug offenses.

      The court does not mean to trivialize the defendant’s concerns about

COVID-19. The court knows that many incarcerated persons cannot practice

social distancing, do not have masks, cannot wash their hands frequently,

have no access to hand sanitizer. It is much harder for inmates to take the

precautions that public health experts advise all of us to take to avoid the

spread of this dangerous virus. The court understands why the defendant is

afraid, and why he is worried about his mother.

      If, however, fear of the virus was a basis for granting a sentence

reduction for compassionate release, there would no longer be inmates in any


                                        13

       Case 2:05-cr-00098-PP Filed 08/18/20 Page 13 of 14 Document 54
jails or prisons. The defendant has not demonstrated the extraordinary and

compelling circumstances that would justify the sentence reduction he

requests.

      The court DENIES the defendant’s motion to modify his sentence to

home confinement. Dkt. No. 42.

      Dated in Milwaukee, Wisconsin this 18th day of August, 2020.

                                    BY THE COURT:


                                    ______________________________________
                                    HON. PAMELA PEPPER
                                    Chief United States District Judge




                                      14

       Case 2:05-cr-00098-PP Filed 08/18/20 Page 14 of 14 Document 54
